Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered December 1, 1988, convicting him of burglary in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s pro se motion to withdraw his plea of guilty (see, People v Seger, 171 AD2d 892; People v Rivera, 150 AD2d 812; People v Braun, 133 AD2d 702). The defendant’s remaining contentions, including those contained in his supplemental pro se brief, are without merit. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.